Citation Nr: 1821789	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-29 025	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).

4.  Entitlement to increases in the (0 percent prior to June 23, 2015 and 10 percent from that date) ratings assigned for hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to August 1985, from December 1990 to August 1991, and from February 2004 to January 2005, and he also had additional service in the Army Reserve.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2011 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In August 2015, the Board reopened the claim of service connection for a back disability, and remanded it (on de novo review) and the other issues on appeal for additional development.  A December 2015 rating decision increased the rating for hiatal hernia with GERD to 10 percent, effective June 23, 2015.  The issue is now characterized to reflect that staged ratings are assigned, and that both "stages" of the rating are on appeal.  In September 2016 the case was again remanded for further development. 

The issue of service connection for a back disability is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War Era.

2.  A chronic skin disability was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.
3.  The Veteran is not shown to have CFS.

4.  Prior to June 23, 2015 the Veteran's hiatal hernia was not shown to be manifested by two or more symptoms (from among dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain), and his reported substernal pain was noted to be relieved by medication; from that date the hiatal hernia is not shown to have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, or to have been productive of considerable impairment of health. 


CONCLUSIONS OF LAW

1.  Service connection for a skin disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  Service connection for CFS is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  A compensable rating for a hiatal hernia with GERD prior to June 23, 2015, and a rating in excess of 10 percent from that date, are not warranted.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.20, 4.21, 4.114, Diagnostic Code (Code) 7346 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By June 2008 correspondence, VA provided the Veteran VCAA mandated notice with respect to the instant claims seeking service connection a skin disability and CFS. 
As the rating decision on appeal granted service connection for hiatal hernia and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

At the June 2015 videoconference hearing, the Veteran was advised of the evidence needed to substantiate the claims of service connection for a skin disability and chronic fatigue syndrome and the schedular criteria for rating hiatal hernia.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A deficiency in the conduct of the hearing is not alleged. 

The Veteran's pertinent treatment records have been secured.  The September 2016 Board remand sought outstanding private treatment records identified by the Veteran, including from Dr. Saikin (for a skin disability from 1995 to 1997) and from Dr. Skarda (for hiatal hernia with GERD during the period of the current claim).  Dr. Skarda responded that there were no records; Dr. Saikan did not respond.  VA examinations were conducted in February 2009 (skin, chronic fatigue, and hiatal hernia), April 2009 (hiatal hernia), June 2015, (hiatal hernia), September 2015 (skin and chronic fatigue), and December 2015 (hiatal hernia).  He has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  See generally 38 C.F.R. § 3.159 (c)(4).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
To substantiate a claim of service connection, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time  a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the 
Persian Gulf War Era.  To establish service connection on that basis, there must be 
objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) CFS; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs for the 1990 to 1991 service period are silent for complaints, findings, diagnoses, or treatment of a skin disability.  Thereafter, a July 1995 VA problem list notes that he had seborrhea.  A March 1996 VA treatment record notes a rash on the left side of his scalp.  A January 2003 private treatment record notes that he had itching on the top of his head which "comes and goes since Desert Storm" and that the diagnoses were seborrhea and folliculitis.  One day after his entry on active duty in February 2004, it was noted that he was using a scrub for a rash.  The remainder of his STRs are silent for complaints, findings, diagnoses, or treatment of a skin disability.

The Veteran's STRs for the 1990 to 1991 service period are silent for complaints, findings, diagnoses, or treatment of a disability manifested by fatigue or chronic fatigue syndrome.  Following that period of service, a July 1995 VA problem list noted that he had chronic fatigue, and a July 1995 VA Gulf War examination noted his complaints of fatigue and possible chronic fatigue syndrome, and he was assessed with fatigue of unknown ("?") etiology.  The rest of his STRs are silent for complaints, findings, diagnoses, or treatment of a disability manifested by fatigue or chronic fatigue syndrome.

On February 2009 VA Gulf War skin examination, the Veteran reported a history of developing seborrhea with flakiness around the edges of his scalp and intermittent outbreaks of pustules on the back of his head.  It was noted that the Veteran did not have an outbreak of seborrhea.  No scalp pustules or skin lesions were detectable on examination.  No dermatitis, eczema, dermatophytosis, scarring or disfigurement, acne, chloracne, alopecia,  alopecia areata, or hyperhidrosis was noted.  The skin was normal throughout.  The diagnosis was seborrheic dermatitis of the scalp, not found on current examination.  It was also noted that no Gulf War undiagnosed [skin] illness was found.

On February 2009 VA Gulf War CFS examination, the Veteran reported fatigue.  He reported that he had never received a diagnosis of CFS and did not have daily fatigue that was debilitating or prevented him from working.  He did not have an acute onset of the condition; he reported that he has had CFS since 1990.  He reported some low back and left knee pain, and that he exercised on a regular basis.  On examination, it was noted that he did not have low grade fever, non-exudative pharyngitis, tender cervical axillary lymph nodes that are palpable, or generalized muscle aches or weakness, and he had not had fatigue lasting 24 hours after exercise, headaches, a premorbid state, migratory joint pains, neuropsychological symptoms, or sleep disturbances.  The examiner noted that a review of the medical records did not reveal a diagnosis or symptoms related to CFS.  He noted that the Veteran had not had any incapacitating periods requiring bed rest or treatment by a physician and had never been treated for or diagnosed with CFS.  It was also noted that a Gulf War undiagnosed illness was not found.

On February 2009 Gulf War VA esophageal conditions examination, the Veteran reported burning in his chest and sharp substernal chest pain that he did not associate with any food, drink, or particular activity.  He reported no nausea or vomiting and that he did not take any antacids or treatment for any esophagus or hiatal hernia disorder.  An upper gastrointestinal series (UGI) showed swallowing with no difficulty and satisfactory contour of the esophagus except for a 5 cm indention on the left.  The diagnoses were early hiatal hernia and gastric reflux. 

On April 2009 hiatal hernia examination, the Veteran reported midsternal pain in his chest since 1991.  He reported pain about every third day that was relieved with Nexium.  He did not have hematemesis, melena, reflux, regurgitation, nausea, or vomiting.  He had an Esophagogastroduodenoscopy (EGD) the previous week, which showed hiatal hernia with reflux.  The examiner opined that the disorder did not affect occupational functioning but did affect the Veteran's activities of daily living because the episodes of intense substernal chest pain concerned the Veteran.  The diagnoses were gastroesophageal reflux disease (GERD), and hiatal hernia. 

An August 2010 VA treatment record notes that the Veteran reported pustules in his scalp that have been present "on and off" since 1991.  He reported pustules that would throb and bleed when they erupted.  He reported that the pustules had appeared periodically during the last few years and cleared in 2-3 days after washing and rinsing the area.  The diagnosis was necrotica miliaris and the Veteran was instructed to use Cleocin T solution. 

A November 2010 VA treatment record notes that the Veteran's GERD was stable.

A March 2011 VA treatment record notes that the Veteran reported that his scalp rash "comes and goes" and that he continued to use Clindamycin and Mupirocin. 

A February 2013 VA treatment record notes that the Veteran reported intermittent reflux symptoms (did not provide list of symptoms) that were controlled with Prilosec. 

A February 2014 VA treatment record notes that the Veteran was last seen for hiatal hernia in February 2013, and that Omeprazole was prescribed. 

A February 2015 VA treatment record notes that the Veteran reported that his hiatal hernia symptoms were mild at the previous year's visit, but had increased in severity, and that  symptoms included chest discomfort, (more frequent) belching, and nausea. 

An April 2015 upper endoscopy showed a hiatal hernia, and scant secretions were noted in the dependent portion of the gastric body.  No stricture, varix, fungus or ulcer were noted. 

On June 2015 esophageal conditions examination, the Veteran reported that he took daily medication for hiatal hernia and GERD.  He reported four or more episodes of persistent recurrent epigastric distress per year.  He reported heartburn (pyrosis) and reflux that occurred four or more times per year and lasted less than one day, and substernal arm pain that occurred four or more times per year and lasted one to nine  days each time.  Esophageal stricture, spasm of esophagus, or diverticulum of the esophagus were not shown.  The examiner opined that hiatal hernia and GERD did not impact on the Veteran's ability to work. 

At the June 2015 videoconference hearing the Veteran testified that he sought VA treatment for his hiatal hernia once or twice a year.  Medication was prescribed and provided some relief, and he had symptoms of shoulder pain, constant burning in his throat, and indigestion.  He reported flare-ups that occurred several times per month and lasted a day.  He testified that during service he was not treated for seborrheic dermatitis.  He reported that during Desert Storm/Desert Shield he had a bleeding rash on his scalp due to environmental exposures.  The breakouts lasted 3 to 5 days, and topical medication was prescribed.

On September 2015 VA skin examination, the Veteran reported that his skin disorder began when he returned from deployment to Saudi Arabia in 1991.  He reported that the skin disorder flared-up every 2-3 months, lasted about a week, was treated with topical medication, and was diagnosed in 2003.  The examiner noted that the Veteran used Clindamycin and Mupirocin for six weeks or more per year, but not constantly.  The examiner opined that it was less likely than not that the Veteran's skin disorder was incurred or aggravated during his service.  The examiner noted that a July 1991 release from active duty (REFRAD) examination (from the Veteran's Persian Gulf deployment) was negative for skin issues or related abnormal physical examination findings, and suggestive of no ongoing or chronic skin condition, and a March 1995 USAR enlistment examination was negative for skin issues (which he also noted suggested there was no ongoing or chronic skin condition).  He referred to a March 1996 VA treatment record that notes a history of left-sided scalp rash that resolved with medicated shampoo, but noted that there was nothing indicating whether or not it began in service.  Regarding the Veteran's last period of active duty, he cited a February 2004 annual medical certificate that notes a history of Physohex scrub for a rash, but noted that a subsequent (April 2004) USAR medical examination was negative for skin issues or abnormal related physical examination findings.  He noted that at the June 2015 videoconference hearing, the Veteran testified that he was not treated (for seborrheic dermatitis of the head) in service between 1990 and 1991, but was initially treated for such disability at a VA clinic.  The Veteran did not provide a starting date for the treatment.  The examiner opined that the testimony supported that he had a chronic condition, but did not support that the skin disorder began in service or within a year following the Veteran's separation from service.  The diagnosis was intermittent acne necrotica miliaris.  

The examiner also opined that it was less likely than not that the Veteran's scalp rash was due to an undiagnosed illness.  He explained that Acne Necrotica Miliaris was a vesico-pustular disease on the scalp often at the central/posterior vertices that usually is associated with bacterial, mite or yeast infection.  He noted that the current scalp condition (acne nectrotica miliaris) was a disease with a clear and specific pathophysiology with an infectious etiology, and was confirmed, with ongoing treatment with topical antibiotic therapy.  It was therefore not an undiagnosed illness. 

On September 2015 VA CFS examination, the Veteran reported that he never received a diagnosis of, or was treated for, CFS.  He reported that he felt fatigued at the end of the day and that he occasionally missed work due to fatigue.  He reported that he exercised regularly, usually walking, which made him feel better.  He did not take medication for CFS.  The examiner noted that the Veteran had no history of pharyngitis or unexplained fevers and only occasional cervical adenopathy.  He noted there were no clinical visits for CFS.  On examination, the examiner noted that the Veteran did not have any findings, signs, or symptoms, attributable to CFS, to include cognitive impairment, and CFS was not diagnosed. 

On December 2015 VA esophageal conditions examination, the Veteran reported substernal chest pain, nausea, reflux, and belching.  Proton pump inhibitors were prescribed, and he took Omeprazole daily.  He denied weight loss, dysphagia, coughing, and hiccups.  Esophageal stricture was not found.  The diagnoses were GERD and hiatal hernia.  The examiner opined that hiatal hernia and GERD did not impact on the Veteran's ability to work. 

From December 2015 to July 2017 Omeprazole was prescribed for acid reflux.  No other hiatal hernia or GERD complaints are noted in treatment records.  A November 2016 VA treatment record notes that the Veteran requested a refill of Omeprazole because the prescription had expired and not been refilled since June 2016. 

Skin disability

It is not in dispute that the Veteran has a skin disability; necrotica miliaris was diagnosed on September 2015 VA examination.  He asserts that the skin disability was initially manifested during service (during the Gulf War) and has persisted "off and on" since.  His STRs, including a July 1991 REFRAD examination report, are silent for complaints, treatment, findings, or diagnosis of a skin disorder.  Such evidence tends to show that a chronic skin disorder was not manifested in service.  The lengthy interval (almost 4 years) before the initial postservice documentation of skin problems is also probative evidence against this claim (as it weighs against a finding of continuity).  The overall evidence reflects that any skin problem in service was acute, and resolved without residual pathology.  The preponderance of the evidence is against a finding that any skin disorder the Veteran had in service was chronic and persisted.  Accordingly, service connection for a skin disability on that basis is not warranted. 

Regarding the Veteran's contention that he has a skin disorder that is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the cause of, a complex medical issue such as identifying the cause of such disability.  This is a medical question, beyond the realm of common knowledge and incapable of resolution by lay observation.  The Veteran has not provided supporting medical opinion or medical treatise evidence; does not cite to supporting factual data; and does not provide an explanation for his opinion that his condition is related to his military service.  Therefore, his lay opinion cannot be assigned any significant probative value.  Whether (in the absence of credible evidence of onset of a skin disability in service and continuity since, as here) the Veteran's skin disability may be related to an acute skin infection in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only competent evidence in the record is in the September 2015 VA examiner's opinion to the effect that the Veteran's necrotica miliaris was less likely than not due to or aggravated by his service.  The rationale provided reflects familiarity with the entire record and cites to supporting factual data, i.e., the lengthy postservice intervening period (approximately 4 years) before the current diagnosis.  The Board finds the opinion to be probative evidence in this matter.  Because there is no competent evidence to the contrary, the Board finds the opinion persuasive. 

The Veteran is not shown to have an undiagnosed illness manifested by skin symptoms.  His diagnosed Necrotica Miliaris is a known clinical diagnosis, with a known [infectious] etiology.  Accordingly, service connection for the claimed skin disorder on a presumptive basis (as an undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317) is not warranted. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disability; therefore, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. The appeal in this matter must be denied.

CFS

The Veteran asserts that he has had CFS since service in 1990.

VA treatment records through July 2017 do not show a diagnosis of CFS and CFS is not listed in the Veteran's problem listing in medical records (except for one listing in a July 1995 VA problem list).  The Veteran has acknowledged (on VA examination) that he has never been assigned a diagnosis of CFS.

The threshold requirement for substantiating a claim of service connection (whether direct or secondary) is that there must be competent evidence of the disability for which service connection is sought.  Here, there is no competent evidence that the Veteran has, or at any time during the pendency of the instant claim has had, CFS. No medical provider has diagnosed such a disability.  While the Veteran may be competent to observe that he feels fatigued on occasion, whether or not he has a diagnosis of CFS is a medical question; he is a layperson and lacks the expertise to provide a competent opinion in the matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He does not cite to supporting clinical data, medical opinion, or treatise evidence, and his opinion in the matter has no probative value. 

The only competent (medical) evidence in the record that adequately addresses whether or not the Veteran has CFS is in the report of the September 2015 VA CFS examination, when the provider found that the Veteran did not have such diagnosis.  The provider identified symptoms characteristic of CFS and noted that examination did not reveal any findings, signs, or symptoms of CFS.  The Board finds the opinion probative evidence, and (without competent evidence to the contrary) persuasive. 

As there is no competent evidence that the Veteran has, or has had, CFS, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C. 
§ 1110, 1131;38 C.F.R. § 3.310;see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against the claim.  Accordingly, the appeal in the matter must be denied. 

Rating for Hiatal hernia

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 1155; 38 C.F.R. Part 4. 
Hiatal hernia is rated under Code 7346.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more symptoms for the 30 percent rating of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

This appeal is from the initial rating assigned with the award of service connection; "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that in February 2018 written argument, the Veteran's representative requested a new examination.  There was no allegation that the Veteran's hiatal hernia had worsened; it was merely noted that the last VA esophageal examination was in December 2015.  The fact that an examination is more than two years old is  (without an allegation of worsening) insufficient reason to order another examination.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).

As a 0 percent rating has been assigned for the hiatal hernia and GERD prior to June 23, 2015, the focus for that period is on the criteria for a 10 percent rating for the disability.  A review of the record for that period found no evidence suggesting that the criteria for a 10 percent rating for hiatal hernia were met (or approximated).  Although the hiatal hernia had required medication throughout to control symptoms, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain were not noted.  On February and April 2009 VA examinations, sharp chest pain was reported, but not regurgitation, nausea, vomiting, or difficulty swallowing.  Between November 2010 and February 2015 the Veteran variously reported: that his GERD was stable (November 2010); that he had intermittent reflux symptoms (February 2013); that he was not seen for hiatal hernia between February 2013 and February 2014; and that symptoms included chest discomfort, belching more frequently, and nausea  (February 2015).  Thus, the criteria for a compensable rating were not met prior to June 23, 2015, and a compensable rating was not warranted.

From June 23, 2015, the focus is on the criteria for the next higher (30 percent) rating.  At no time from the June 23, 2015 date is the hiatal hernia shown to have been manifested by symptoms that satisfy the above-listed criteria for a 30 percent rating.  Notably, those criteria are stated in the conjunctive, and must all be met to warrant such rating.  On June 2015 VA examination the Veteran reported that he took medication daily and had heartburn and reflux that occurred four or more times per year and lasted less than one day, and substernal arm pain that occurred four or more times per year and lasted one to nine days.  There were no signs of anemia, significant weight loss, or malnutrition.  On December 2015 VA examination, he reported substernal chest pain, nausea, reflux, and belching and that he took Omeprazole daily. He denied weight loss, dysphagia, coughing, and hiccups.  The examiner opined that the hiatal hernia did not impact on ability to work.  Between December 2015 and July 2017, Omeprazole was diagnosed for acid reflux, no other hiatal hernia or GERD complaints were noted, and a November 2016 VA treatment record notes that the Veteran requested a refill for Omezaprole because the prescription had expired and had not been refilled since June 2016.  Such symptoms, findings, and related impairment do not by their frequency, duration, and severity reflect persistently recurrent epigastric distress productive of considerable (large in extent) impairment of health.  Notably, the Veteran has never been described as anemic, malnourished, losing significant weight, or in poor health.  The Board has no reason to question the Veteran's accounts of continuing hiatal hernia discomfort.  However, the disability picture presented by his hiatal hernia from June 23, 2015, is more consistent with the criteria for a 10 percent rating than those for a 30 percent rating.  Accordingly, a rating in excess of 10 percent from that date is not warranted.  38 C.F.R. § 4.7.


ORDER

Service connection for a skin disability is denied.

Service connection for CFS is denied.

A compensable rating for hiatal hernia with GERD prior to June 23, 2015, and a rating in excess of 10 percent from that date, are denied. 


REMAND

On review of the record, the Board has found that further development is needed for the Veteran's back disability claim. 

The Board's September 2016 remand instructed the AOJ to obtain verification of the Veteran's specific dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). All requests for records and their responses were to be associated with the record, and if any records requested were unavailable, the reason was to be explained for the record, and the Veteran was to be so notified.
In November 2016, the AOJ made a DFAS request for his payment records from February 2004 to January 2005 and from December 1990 to August 1991.  In July 2017 the AOJ compiled an ACDUTRA report that listed training dates for February to December 2004 and January, June, September, October, and November 2005 and an INACDUTRA report that listed no drill for December 1990, no drills for 1991, a drill for January 2004, and drill dates for March, April, May, July, August, September, October, November, and December 2005.  An additional copy of the Veteran's personnel file was also added to the claims file.  However, none of this information provides the specific dates of any ACDUTRA or INACDUTRA service of the Veteran for 2006, and there is no notation in the record that such records were unavailable.  Such information is critical for the threshold determination necessary in this matter, i.e. whether the Veteran sustained a May 2006 back injury in the line of duty during  ACDUTRA or INACDUTRA on Reserve or federalized National Guard service (as he has alleged).  Consequently, another remand for such development is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to verify (to include via military pay records) the Veteran's specific dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) (to specifically include INACDUTRA for 2006).  All requests for records and the responses must be associated with the record.  If, upon exhaustive development, the Veteran's periods of ACDUTRA and INACDUTRA cannot be verified, it must be so stated for the record, the reason why that is so must be explained for the record, the scope of the attempts at verification should be described, and the Veteran must be so notified. 

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


